DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 03/24/2022 has been entered. Claims 1-2, 4-5, 7-9 and 11 are currently amended. Claims 1-20 remain pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2 and claims dependent thereon, the limitation "a download station to retrieve electrocardiographic signals via the electrodes and the physiological data" lacks sufficient support in the application as filed. The limitation "the electrodes" is understood to refer to the electrodes affixed to and conductively exposed on a contact surface of the elongated strip as recited in claim 1. Applicant discloses electrical signals may be measured via the above-noted electrodes, which may be processed by a monitor recorder (comparable to the ECG monitor of, e.g., claim 7) via analog front-end circuitry to generate ECG signals, wherein the ECG signals are recorded by the monitor recorder. Applicant discloses, after completion of ECG monitoring, the monitor recorder (via its electrical contacts) may be connected to download station enabling the download station to retrieve electrocardiographic signals and/or physiological data recorded by the monitor recorder (see, e.g., Fig. 3 and description thereof). However, Applicant does not disclose the download station may retrieve ECG signals via the electrodes as recited in claim 1. Applicant does not disclose the strip/flexible backing is itself connectable to the download station, or that the strip itself is configured for generating ECG signals. In view of the above, there is insufficient support for a download station retrieving electrocardiographic signals via the electrodes affixed to and conductively exposed on a contact surface of each end of the elongated strip as claimed. For the purpose of this Office action, claim 2 will be further discussed with the understanding the system comprises a download station to retrieve electrocardiographic signals and the physiological data. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-7, 10-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0051946 A1 (previously cited, Arne) in view of US 2011/0237924 A1 (previously cited, McGusty), US 2011/0279963 A1 (Kumar), US 6,454,708 B1 (previously cited, Ferguson), US 2007/0270678 A1 (previously cited, Fadem), and US 7,052,472 B1 (previously cited, Miller).
Regarding claims 1 and 10, Arne teaches/suggests an ECG monitoring system comprising:
an ECG monitor (reusable component 204, 600, etc.; ¶ [0040] where reusable component performs multiple functions including sensing ECG); and
an ECG patch (disposable component 202, 500, etc.), the patch comprising: 
a backing formed of an elongated strip of material (adhesive base 502); 
an ECG electrode respectively affixed to and conductively exposed on a contact surface of each end of the elongated strip and configured to facilitate monitoring of cardiac action potentials (electrodes 220, electrodes 504, etc.; ¶ [0063] wherein the sensor data may include ECG data via hydrogel electrodes 220a, 220b); 
a flexible circuit affixed on each end to the elongated strip and comprising a pair of circuit traces each originating within one of the ends of the elongated strip and electrically coupled to one of the ECG electrodes (¶ [0056] flex circuit 228 providing a platform for configurability and enabling interfacing of multiple sensor configurations to a single physical PCBA and electrically to the reusable electronic module 204; ¶ [0106] flex circuit for interconnection between electrodes 504 and contacts 506); 
at least one physiological sensor provided with the ECG monitor or on the flexible backing (¶ [0055] wherein the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.);
an adhesive provided on the contact surface of the elongated strip (Fig. 5, base 502 is adhesive; ¶ [0102] where the disposable component configured to be secured to a user via an adhesive layer; etc.);
a battery positioned on the backing to provide power to one or more of the physiological sensors (¶ [0105] battery packaged in the skin adhesive base 502).
Arne does not expressly teach the backing is a flexible backing formed of a stretchable material. 
McGusty teaches/suggests a flexible backing formed of a stretchable material (flexible outer front layer and/or flexible layer; ¶ [0070] and ¶ [0073] where each of the layers are breathable and stretchable); at least two ECG electrodes respectively affixed to and conductively exposed on a contact surface of the backing (electrodes protruding through a portal in the third flexible layer); a flexible circuit comprising circuit traces electrically coupled to a respective ECG electrode (flexible intermediate circuit layer; ¶ [0069] where the circuit layer has the plurality of electrodes and electrical conductors fixed to a back side thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the backing comprising a flexible backing formed of stretchable material as taught and/or suggested by McGusty in order to provide a backing/patch that is breathable and stretchable (McGusty, ¶ [0070] and/or ¶ [0073]), thereby increasing patient comfort, reducing delay or interference with a user's normal daily routine, etc.
Arne as modified does not expressly disclose the ECG patch comprises an adhesive is provided only on the contact surface of each of the ends of the elongated strip.
Kumar teaches/suggests a comparable flexible backing (¶¶ [0064]-[0065] flexible housing 102 with wing(s) and tab(s) 104-106) comprising electrodes affixed to and conductively exposed on a contact surface of each end of the elongated strip and configured to facilitate monitoring of cardiac action potentials (electrodes 124, 126; ¶ [0065]); an adhesive provided on the contact surface of each of the ends of the elongated strip only (e.g., Fig. 3, adhesive layer 164; ¶ [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the adhesive being provided only on the contact surface of each of the ends of the elongated strip as taught/suggested by Kumar in order to allow for increased flexibility of the patch, permitting the patch to conform, stretch, and adapt to the movement and conditions of the user underneath the device (Kumar, ¶ [0066]).
Arne as modified does not expressly disclose the position of the battery on the backing, e.g., that the battery is disposed on one end of the flexible backing. 
Ferguson teaches and/or suggests a similar system comprising a patch (sensor band 10) comprising ECG electrodes and at least on physiological sensor (starting col. 1, line 44, electrodes and other sensors); and a receptacle for detachably removably receiving an ECG monitor (dock 13 for connecting, e.g., a smart card), wherein the receptacle is positioned on one end of the flexible backing that is larger than the other end (Fig. 2, where connector is disposed on end/portion 16, which is larger than end/portion 17); and a battery positioned on one end of the flexible backing to provide power to one or more of the physiological sensors and the ECG monitor (col. 6, lines 12-20, where the power supply may reside on the sensor band (e.g., in the connector), which is disposed on one end of the band, as noted above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the battery being adhered on one end of the flexible backing as taught/suggested by Ferguson as a simple substitution of one suitable disposable backing and reusable monitor configuration for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Arne as modified additionally does not disclose the system/patch further comprises memory on the flexible backing programmed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials by the electrocardiographic electrodes. However, as noted above, Arne as modified does disclose the patch may comprise an additional/separate sensor (¶ [0055] where the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.). 
Fadem teaches/suggests a system comprising a backing and at least one electrode affixed thereto (e.g., Fig. 2, electrode strip 35); and memory on the flexible backing programmed with one or more sampling rates to each instruct a physiological sensor to obtain readings of physiological data (Fig. 2, identification memory chip 29; ¶ [0040] where identification memory chip 29 stores parameters for a biopotential measurement, such as sampling rate), wherein the physiological sensor is configured to record physiological data based on the sampling rate (¶ [0046]).
Since Arne as modified discloses acquiring both cardiac potentials and physiological data separate from said cardiac action potentials, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with memory on the flexible backing programmed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials by the electrocardiographic electrodes, wherein each of the physiological sensors is configured to record the physiological data based on the sampling rate as taught/suggested by Fadem in order to permit the reusable/ECG monitor to automatically configure itself for the appropriate data capture rate for each electrode and physiological sensor provided on a disposable patch/backing (Fadem, ¶ [0038]).
Arne as modified does not expressly teach the memory on the flexible backing further programmed with a duration of a sample at each of the sampling rates.
Miller discloses single readings of physiological data (e.g., skin temperature) can be corrupted by disturbances, such as air drafts or body movement, and suggests sampling a sensor over a duration/period (e.g., 30 seconds) and averaging the samples to address the above-noted issue. Miller further suggests a sample duration may be derived and/or set for a given type of physiological parameter to accurately observe said parameter (col. 19, lines 16-63, where the data interval of skin temperature signal is nominally 30 seconds, this being a more suitable sampling period for observing the skin temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the memory further storing sampling durations in order to provide suitable sampling duration for accurately observing the physiological data (Miller, col. 19, lines 16-63). 
Regarding claim 2, Arne as modified teaches/suggests the system comprises a download station to retrieve the ECG signals and the physiological data (Fig. 1, base station 112, reference "116" used in specification, ¶ [0032]). 
Regarding claim 6, Arne as modified teaches/suggests each of the physiological sensors comprise one of a SpO2 sensor, blood pressure sensor, temperature sensor, respiratory rate sensor, glucose sensor, airflow sensor, or volumetric pressure sensor (e.g., ¶ [0055]). 
Regarding claim 7, Arne as modified teaches/suggests the system further comprises a non-conductive receptacle positioned on the flexible backing (e.g., Fig. 5, mechanical snap-in connect mechanism 508 for receiving reusable component 60); and an ECG monitor (reusable component 600), wherein the ECG monitor comprises a sealed housing adapted to be removably secured into the nonconductive receptacle (¶ [0014]); electronic circuity comprised within the sealed housing (¶ [0014]), the circuitry comprising: an ECG front end circuit configured to sense the ECG signals through the ECG electrodes provided on the flexible backing (sensor interfaces 216, 218; ¶ [0046] analog front end); and a flash memory to record the ECG signals (memory 212; ¶ [0045] where the processor 210 receives all sensor signals, processes the data and stores new data records into the memory 212; ¶ [0064] where memory 212 may comprise flash memory). 
Regarding claims 11 and 20, Arne teaches and/or suggests an ECG monitoring system comprising:
an ECG monitor (reusable component 204, 600, etc.; ¶ [0040] where reusable component performs multiple functions including sensing ECG), the monitor comprising:
a sealed housing (¶ [0014]); and
electronic circuity comprised within the sealed housing (¶ [0014]), comprising: an externally-powered micro-controller (controller/processor 210; ¶ [0105] where power may be provided to system via a battery external to the reusable component, i.e., on the disposable patch) and an ECG front end circuit configured to sense the ECG signals through the ECG electrodes provided on the flexible backing (sensor interfaces 216, 218; ¶ [0046] analog front end); and
an ECG patch (disposable component 202, 500, etc.), the patch comprising: 
a backing formed of an elongated strip of material (adhesive base 502); 
an ECG electrode respectively affixed to and conductively exposed on a contact surface of each end of the elongated strip and configured to facilitate monitoring of cardiac action potentials (electrodes 220, electrodes 504, etc.; ¶ [0063] wherein the sensor data may include ECG data via hydrogel electrodes 220a, 220b); 
a flexible circuit affixed on each end to the elongated strip and comprising a pair of circuit traces each originating within one of the ends of the elongated strip and electrically coupled to one of the ECG electrodes (¶ [0056] flex circuit 228 providing a platform for configurability and enabling interfacing of multiple sensor configurations to a single physical PCBA and electrically to the reusable electronic module 204; ¶ [0106] flex circuit for interconnection between electrodes 504 and contacts 506); 
a non-conductive receptacle to removably receive the ECG monitor operable to obtain ECG signals through the ECG electrodes and adhered between the ECG monitor and the backing (e.g., Fig. 5, mechanical snap-in connect mechanism 508 for receiving reusable component 600 disposed between the patch and reusable component when the reusable component is snapped in the mechanism; ¶¶ [0039]-[0040] where reusable component interfaces with the disposable component and performs multiple functions including sensing ECG), the non-conductive receptacle comprising electrode terminals aligned to electrically interface the pair of circuit traces to the ECG monitor (electrical contacts 506 in the mechanical snap-in connect mechanism 508 configured to electrically couple to the electrical contacts 702 of the reusable component);
at least one physiological sensor provided with the ECG monitor or on the flexible backing (¶ [0048] accelerometer, temperature sensor, etc. of the reusable module; and/or ¶ [0055] wherein the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.), wherein the physiological sensor is electrically interfaced with the micro-controller over an expansion bus (¶ [0056]);
an adhesive provided on the contact surface of the elongated strip (Fig. 5, base 502 is adhesive; ¶ [0102] where the disposable component configured to be secured to a user via an adhesive layer; etc.);
a battery positioned on the backing to provide power to one or more of the physiological sensors and the ECG monitor (¶ [0105] battery packaged in the skin adhesive base 502).
Arne does not expressly teach the backing is a flexible backing formed of a stretchable material. 
McGusty teaches/suggests a flexible backing formed of a stretchable material (flexible outer front layer and/or flexible layer; ¶ [0070] and ¶ [0073] where each of the layers are breathable and stretchable); at least two ECG electrodes respectively affixed to and conductively exposed on a contact surface of the backing (¶ [0069] electrodes protruding through a portal in the third flexible layer); a flexible circuit comprising circuit traces electrically coupled to a respective ECG electrode (flexible intermediate circuit layer; ¶ [0069] where the circuit layer has the plurality of electrodes and electrical conductors fixed to a back side thereof); and a physiological sensor configured to electrically interface with the micro-controller of an ECG monitor (spare electrode in circuit communication with common connector 13 via conductor 58 to facilitate the collection of additional physiological data from the patient such as body temperature or respiration by the data collection module 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the backing similarly configured for electrically interfacing ECG electrodes and at least one physiological sensor with the micro-controller of an ECG monitor, the backing comprising a flexible backing formed of stretchable material as taught and/or suggested by McGusty in order to provide a backing/patch providing the necessary electrical interfacing that is breathable and stretchable (McGusty, ¶ [0070], ¶ [0073], etc.), thereby increasing patient comfort, reducing delay or interference with a user's normal daily routine, etc.
Arne as modified does not expressly disclose the ECG patch comprises an adhesive is provided only on the contact surface of each of the ends of the elongated strip.
Kumar teaches/suggests a comparable flexible backing (¶¶ [0064]-[0065] flexible housing 102 with wing(s) and tab(s) 104-106) comprising electrodes affixed to and conductively exposed on a contact surface of each end of the elongated strip and configured to facilitate monitoring of cardiac action potentials (electrodes 124, 126; ¶ [0065]); an adhesive provided on the contact surface of each of the ends of the elongated strip only (e.g., Fig. 3, adhesive layer 164; ¶ [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the adhesive being provided only on the contact surface of each of the ends of the elongated strip as taught/suggested by Kumar in order to allow for increased flexibility of the patch, permitting the patch to conform, stretch, and adapt to the movement and conditions of the user underneath the device (Kumar, ¶ [0066]).
Arne as modified does not expressly teach the non-conductive receptacle is adhered on one end of the elongated strip that is larger than the other end, but rather illustrates the receptacle is provided in the center of the backing (e.g., Fig. 5). Arne as modified additionally does not expressly disclose the position of the battery on the backing, e.g., that the battery is disposed on one end of the flexible backing. 
Ferguson teaches and/or suggests a similar system comprising a patch (sensor band 10) comprising ECG electrodes and at least on physiological sensor (starting col. 1, line 44, electrodes and other sensors); and a receptacle for detachably removably receiving an ECG monitor (dock 13 for connecting, e.g., a smart card), wherein the receptacle is positioned on one end of the flexible backing that is larger than the other end (Fig. 2, where connector is disposed on end/portion 16, which is larger than end/portion 17); and a battery positioned on one end of the flexible backing to provide power to one or more of the physiological sensors and the ECG monitor (col. 6, lines 12-20, where the power supply may reside on the sensor band (e.g., in the connector), which is disposed on one end of the band, as noted above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the non-conductive receptacle and the battery being adhered on one end of the flexible backing that is larger than the other end as taught/suggested by Ferguson as a simple substitution of one suitable disposable backing and reusable monitor configuration for another to yield no more than predictable results. See MPEP 2143(I)(B).
Arne as modified additionally does not disclose the system/patch further comprises memory on the flexible backing programed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials by the electrocardiographic electrodes. 
Fadem teaches/suggests a system comprising a backing and at least one electrode affixed thereto (e.g., Fig. 2, electrode strip 35); and memory on the flexible backing programed with one or more sampling rates to each instruct a physiological sensor to obtain readings of physiological data (Fig. 2, identification memory chip 29; ¶ [0040] where identification memory chip 29 stores parameters for a biopotential measurement, such as sampling rate), wherein the physiological sensor is configured to record physiological data based on the sampling rate (¶ [0046]).
Since Arne as modified discloses acquiring both cardiac potentials and physiological data separate from said cardiac action potentials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with memory on the flexible backing programed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials by the electrocardiographic electrodes, wherein each of the physiological sensors is configured to record the physiological data based on the sampling rate as taught and/or suggested by Fadem in order to permit the reusable/ECG monitor to automatically configure itself for the appropriate data capture rate for each electrode/sensor provided on a disposable patch/backing (Fadem, ¶ [0038]). 
Arne as modified does not expressly teach the memory on the flexible backing further programmed with a duration of a sample at each of the sampling rates.
Miller discloses single readings of physiological data (e.g., skin temperature) can be corrupted by disturbances, such as air drafts or body movement, and suggests sampling a sensor over a duration/period (e.g., 30 seconds) and averaging the samples to address the above-noted issue. Miller further suggests a sample duration may be derived and/or set for a given type of physiological parameter to accurately observe said parameter (col. 19, lines 16-63, where the data interval of skin temperature signal is nominally 30 seconds, this being a more suitable sampling period for observing the skin temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the memory further storing sampling durations in order to provide suitable sampling duration for accurately observing the physiological data (Miller, col. 19, lines 16-63). 
Regarding claim 12, Arne as modified teaches/suggests the system comprises the ECG monitor, as discussed above, and further teaches/suggests the system further comprises a download station to retrieve the ECG signals and the physiological data from the ECG monitor (Fig. 1, base station 112, reference "116" used in specification, ¶ [0032]). 
Regarding claim 16, Arne as modified teaches/suggests each of the physiological sensors comprise one of a SpO2 sensor, blood pressure sensor, temperature sensor, respiratory rate sensor, glucose sensor, airflow sensor, or volumetric pressure sensor (e.g., ¶ [0055]). 
Regarding claim 17, Arne as modified teaches/suggests the electronic circuity of the ECG monitor further comprises a flash memory to record the ECG signals (memory 212; ¶ [0045] where the processor 210 receives all sensor signals, processes the data and stores new data records into the memory 212; ¶ [0064] where memory 212 may comprise flash memory). 

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Kumar, Ferguson, Fadem, and Miller as applied to claim(s) 2 and 12 above, and further in view of US 2010/0056877 A1 (previously cited, Fein).
Regarding claims 3 and 13, Arne as modified teaches/suggests the limitations of claims 2 and 12, as discussed above. Arne further discloses the ECG signals and sensor data may be communicated from the download station (base station) to a remote node (106), such as a server configured to monitor alerts and trends (e.g., ¶ [0035]). Arne as modified does not disclose the ECG signals are converted into a different format via middleware on the download station. 
Fein teaches and/or suggests a system comprising a medical data gathering device (sensors 23); a download station to retrieve data from the device, wherein the data is converted into a different format via middleware on the download station (¶ [0027] where middleware 20 receives data from the sensors and may reformat or package the data for use by a cloud computing resource 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne with the download station converting the data retrieved from the ECG monitor, e.g., ECG signals, physiological data, etc., into a different format via middleware as taught/suggested by Fein in order to condition the data for use by the remote server (Fein, Abstract). 

Claim(s) 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Kumar, Ferguson, Fadem, and Miller as applied to claim(s) 7 and 11 above, and further in view of US 2013/0124891 A1 (previously cited, Donaldson).
Regarding claims 4, 5, 14, and 15, Arne as modified teaches/suggests the limitations of claims 1 and 11, as discussed above. Arne as modified further discloses the system comprises a tactile button positioned on an outer surface of the ECG monitor (user button 240). Arne as modified further discloses the microcontroller of the ECG monitor and physiological sensor communicate via the flexible backing, or flexible circuit thereof, wherein the physiological sensor obtains readings of the physiological data and transmits the readings to the ECG monitor via the flexible backing (¶ [0056]). Arne as modified does not expressly disclose the flexible backing transmits a request to one of the physiological sensors based on a press of the tactile button, wherein the physiological sensor obtains readings of the physiological data based on the request and transmits the readings to the ECG monitor. Rather, Arne as modified appears to disclose measurements, including ECG and other physiological measurements, are continuously acquired under control of the ECG monitor, and a user may initiate communication of stored data via the tactile button (e.g., ¶ [0061]). 
Donaldson discloses requesting a measurement from a physiological sensor via a tactile button (¶ [0021] where a measurement, e.g., heart rate, is only acquired after a user requests the measurement of their heart-rate, for example by pressing a suitable button). Donaldson discloses, relative to continuous monitoring systems, the above-noted configuration consumes less power. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne the flexible backing transmitting a request to one of the physiological sensors based on a press of a tactile button, wherein the physiological sensor obtains readings of the physiological data based on the request and transmits the readings to the ECG monitor as taught/suggested by Donaldson in order to reduce the power consumption of the system by acquiring readings less frequently and/or as needed (Donaldson, ¶ [0021]), thereby enabling longer monitoring and/or reducing battery capacity requirements. 

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Kumar, Ferguson, Fadem, and Miller as applied to claim(s) 7 and 17 above, and further in view of US 2007/0208233 A1 (previously cited, Kovacs).
Regarding claims 8 and 18, Arne as modified teaches/suggests the limitations of claims 7 and 17, as discussed above, but does not expressly teach the electronic circuitry of the ECG monitor is configured to embed the physiological data into a stream of the ECG signals. 
Kovacs teaches/suggests an ECG monitor comprising electronic circuitry configured to embed physiological data into a stream of the ECG signals (¶ [0087] where exemplary packets include ECG samples in addition to other physiological data samples, e.g., respiratory impedance, acceleration, SpO2, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne with the electronic circuitry of the ECG monitor being configured to embed physiological data into a stream of the ECG signals as taught/suggested by Kovacs in order to assemble the data of different physiologic data types into a suitable format for storage/transmission and subsequent analysis (Kovacs, ¶ [0086], ¶ [0107]).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Kumar, Ferguson, Fadem, and Miller as applied to claim(s) 7 and 17 above, and further in view of US 2011/0021937 A1 (previously cited, Hugh).
Regarding claims 9 and 19, Arne as modified teaches/suggests the limitations of claims 7 and 17, as discussed above, but does not expressly teach the electronic circuitry of the ECG monitor is configured to match the ECG signals to the physiological data. 
Hugh teaches/suggests an ECG monitor comprising electronic circuitry configured to match ECG signals to physiological data (¶ [0064] correlated ECG and motion signals). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne the electronic circuitry of the ECG monitor being configured to match the ECG signals to the physiological data as taught/suggested by Hugh in order to facilitate interpretation of a user's condition, e.g., by providing contextual physiological to supplement ECG data (Hugh, ¶ [0064]). 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791